[ex101psaseriesa001.jpg]
Execution Version SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT
between MAGELLAN PETROLEUM CORPORATION and ONE STONE HOLDINGS II LP dated as of
May 10, 2013 US 1835333v.12



--------------------------------------------------------------------------------



 
[ex101psaseriesa002.jpg]
i TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.01 Definitions
.......................................................................................................
1 Section 1.02 Accounting Procedures and Interpretation
........................................................ 7 ARTICLE II AGREEMENT
TO SELL AND PURCHASE Section 2.01 Sale and
Purchase.............................................................................................
7 Section 2.02
Closing.............................................................................................................
7 Section 2.03 Corporation Closing Deliverables
..................................................................... 7 Section
2.04 Purchaser Closing Deliverables
........................................................................ 9
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE CORPORATION Section 3.01
Formation and Qualification
............................................................................. 9
Section 3.02 Ownership of Subsidiaries
................................................................................
9 Section 3.03 No Other Subsidiaries
....................................................................................
10 Section 3.04 Authorization; Enforceability; Valid Issuance
................................................ 10 Section 3.05 No Preemptive
Rights, Registration Rights or Options ................................... 11
Section 3.06 Capitalization
.................................................................................................
11 Section 3.07 No Breach
......................................................................................................
11 Section 3.08 No Approvals
.................................................................................................
12 Section 3.09 No Default
.....................................................................................................
12 Section 3.10 Corporate Records
..........................................................................................
12 Section 3.11 Corporation SEC Documents; Corporation Financial Statements
.................... 12 Section 3.12 Books and Records; Sarbanes-Oxley
Compliance .......................................... 13 Section 3.13 No
Material Adverse Change
......................................................................... 14
Section 3.14 Title to Real Property
.....................................................................................
14 Section 3.15 Reserve Engineers; Reserve Estimates
........................................................... 15 Section 3.16
Insurance
........................................................................................................
15 Section 3.17 Litigation
.......................................................................................................
15 Section 3.18 Employee Matters
..........................................................................................
15 Section 3.19 Tax Returns
....................................................................................................
16 Section 3.20 Environmental Compliance
............................................................................ 16
Section 3.21 Permits
...........................................................................................................
17 Section 3.22 Foreign Corrupt Practices Act; Money Laundering
......................................... 17 Section 3.23 NASDAQ Listing
...........................................................................................
17 Section 3.24 Related Party Transactions
............................................................................. 18
Section 3.25 Business Combinations
..................................................................................
18 Section 3.26 Investment
Company......................................................................................
18 Section 3.27 Certain Fees
...................................................................................................
18 Section 3.28 Form S-3 Eligibility
.......................................................................................
18



--------------------------------------------------------------------------------



 
[ex101psaseriesa003.jpg]
ii Section 3.29 Private Placement
...........................................................................................
18 Section 3.30 Required Stock Vote
......................................................................................
18 Section 3.31 Exclusivity of Representations
....................................................................... 18
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER Section 4.01
Existence
........................................................................................................
19 Section 4.02 Authorization; Enforceability
......................................................................... 19
Section 4.03 No Breach
......................................................................................................
19 Section 4.04 Certain Fees
...................................................................................................
19 Section 4.05 Unregistered
Securities...................................................................................
19 Section 4.06 Short Selling
..................................................................................................
21 Section 4.07 Exclusivity of Representations
....................................................................... 21
ARTICLE V COVENANTS Section 5.01 Stockholder Vote with Respect to Conversion
................................................ 21 Section 5.02 Standstill
Obligation
.......................................................................................
22 Section 5.03 Section 16(b) Matters
.....................................................................................
23 Section 5.04 Further Assurances; NASDAQ Listing
........................................................... 23 ARTICLE VI
INDEMNIFICATION, COSTS AND EXPENSES Section 6.01 Indemnification by the
Corporation ................................................................ 24
Section 6.02 Indemnification by the Purchaser
................................................................... 24 Section
6.03 Indemnification Procedure
............................................................................. 25
Section 6.04 Limits on Indemnification
..............................................................................
26 Section 6.05 Tax Matters
....................................................................................................
27 ARTICLE VII MISCELLANEOUS Section 7.01 Fees and Expenses
.........................................................................................
27 Section 7.02 Interpretation
..................................................................................................
27 Section 7.03 Survival of Provisions
....................................................................................
28 Section 7.04 No Waiver; Modifications in Writing
............................................................. 28 Section 7.05
Binding Effect; Assignment
........................................................................... 29
Section 7.06 Communications
............................................................................................
29 Section 7.07 Entire Agreement
...........................................................................................
30 Section 7.08 Governing Law; Submission to Jurisdiction
................................................... 30 Section 7.09 Waiver of
Jury Trial
.......................................................................................
31 Section 7.10 Execution in Counterparts
..............................................................................
31 ARTICLE VIII CLOSING CONDITIONS Section 8.01 Conditions to the Purchaser’s
Obligations at Closing...................................... 31 Section 8.02
Conditions to the Corporation’s Obligations at Closing
.................................. 32



--------------------------------------------------------------------------------



 
[ex101psaseriesa004.jpg]
iii ARTICLE IX TERMINATION Section 9.01 Termination of the Agreement Prior to
Closing .............................................. 33 Section 9.02 Effect of
Termination Prior to Closing
........................................................... 33 EXHIBITS, ANNEXES
AND SCHEDULES Exhibit A – Form of Certificate of Designations Exhibit B – Form
of Registration Rights Agreement Exhibit C – Form of Director Indemnification
Agreement Exhibit D – Form of Opinion of Counsel for the Corporation Annex I –
Corporation Domestic Entities Annex II – Corporation Foreign Entities Schedule
3.01 – Foreign Qualifications Schedule 3.02 – Ownership of Subsidiaries Schedule
3.05 – No Preemptive Rights, Registration Rights or Options Schedule 3.06 –
Capitalization Schedule 3.11(b) – Internal Accounting Controls Schedule 3.11(c)
– Auditors Reports and Accounting Management Letters Schedule 3.15 – Reserve
Estimates Schedule 3.17 – Litigation Schedule 3.18 – Employee Matters Schedule
3.20 – Environmental Compliance Schedule 3.21 – Permits Schedule 3.23 – NASDAQ
Listing Schedule 3.24 – Related Party Transactions Schedule 3.27 – Certain Fees
Schedule 7.01 – Fees and Expenses



--------------------------------------------------------------------------------



 
[ex101psaseriesa005.jpg]
1 SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT This SERIES A
CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”) is entered
into as of May 10, 2013 by and between Magellan Petroleum Corporation, a
Delaware corporation (the “Corporation”), and One Stone Holdings II LP, a
Delaware limited partnership (the “Purchaser”). RECITALS WHEREAS, immediately
prior to the Closing (as defined below), the Corporation shall have created from
the fifty million (50,000,000) shares of preferred stock, par value $0.01 per
share, authorized to be issued by the Corporation pursuant to the Certificate of
Incorporation, a series of shares of preferred stock designated as “Series A
Convertible Preferred Stock”, par value $0.01 per share (the “Preferred Stock”)
having the rights, preferences and privileges set forth in the Certificate of
Designations of Series A Convertible Preferred Stock of the Corporation in the
form attached hereto as Exhibit A (the “Certificate of Designations”); and
WHEREAS, at the Closing, the Corporation desires to issue and sell to the
Purchaser, and the Purchaser desires to purchase from the Corporation,
19,239,734 shares of Preferred Stock (the “Purchased Stock”) upon the terms and
subject to the conditions set forth in this Agreement. AGREEMENTS NOW,
THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties to this Agreement hereby agree as
follows: ARTICLE I DEFINITIONS Section 1.01 Definitions. As used in this
Agreement, the following terms shall have the following meanings: “Affiliate”
shall mean, with respect to a specified Person, any other Person, whether now in
existence or hereafter created, directly or indirectly controlling, controlled
by or under direct or indirect common control with such specified Person. For
purposes of this definition, “control” (including, with correlative meanings,
“controlling”, “controlled by” and “under common control with”) shall mean the
power to direct or cause the direction of the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that “Affiliate” shall
not be deemed to include any portfolio company in which the Purchaser or any of
its investment fund Affiliates have made a debt or equity investment.
“Agreement” shall have the meaning set forth in the preamble to this Agreement.



--------------------------------------------------------------------------------



 
[ex101psaseriesa006.jpg]
2 “Allen & Crouch” shall have the meaning set forth in Section 3.15. “Basket”
shall have the meaning set forth in Section 6.04(a)(ii). “Board of Directors”
shall mean the board of directors of the Corporation. “Business Day” shall mean
any day other than a Saturday, Sunday or other day on which commercial banks in
New York, New York are authorized or required by law or executive order to
close. “Bylaws” shall mean the bylaws of the Corporation, as amended from time
to time prior to the date hereof and as further amended or restated from time to
time. “Certificate of Designations” shall have the meaning set forth in the
recitals to this Agreement. “Certificate of Incorporation” shall mean the
Restated Certificate of Incorporation of the Corporation, as amended from time
to time prior to the date hereof, as modified by the Certificate of Designations
and as further amended or restated from time to time in accordance with
applicable law and the Certificate of Designations. “Closing” shall have the
meaning set forth in Section 2.02. “Closing Date” shall have the meaning set
forth in Section 2.02. “Code” shall mean the Internal Revenue Code of 1986, as
amended. “Common Stock” shall mean the common stock, par value $0.01 per share,
of the Corporation. “Contract” shall mean any contract, agreement, indenture,
note, bond, mortgage, deed of trust, loan, instrument, lease, license,
commitment or other arrangement, understanding, undertaking, commitment or
obligation, whether written or oral. “Conversion Stock” shall mean the Common
Stock issuable upon conversion of the Purchased Stock in accordance with the
Transaction Documents. “Corporation” shall have the meaning set forth in the
preamble to this Agreement. “Corporation Domestic Entities” shall mean,
collectively, the entities listed on Annex I to this Agreement. “Corporation
Entities” shall mean the Corporation Domestic Entities and the Corporation
Foreign Entities. “Corporation Entity Organizational Documents” shall mean the
articles or certificate of incorporation, formation or organization, as the case
may be, bylaws, limited liability company agreement, limited partnership
agreement and other similar organizational documents,



--------------------------------------------------------------------------------



 
[ex101psaseriesa007.jpg]
3 as the case may be, of each of the Corporation Entities other than the
Corporation, each as amended to date. “Corporation Financial Statements” shall
have the meaning set forth in Section 3.11(a). “Corporation Foreign Entities”
shall mean, collectively, the entities listed on Annex II to this Agreement.
“Corporation Indemnified Liabilities” shall have the meaning set forth in
Section 6.01. “Corporation Organizational Documents” shall mean the Certificate
of Incorporation and the Bylaws. “Corporation Related Parties” shall have the
meaning set forth in Section 6.02. “Corporation SEC Documents” shall have the
meaning set forth in Section 3.11(a). “De Minimis Amount” shall have the meaning
set forth in Section 6.04(a)(i). “Director Indemnification Agreement” shall mean
an Indemnification Agreement dated as of the Closing Date, by and between the
Corporation and each of the Purchaser’s designees to the Board of Directors, in
the form attached hereto as Exhibit C. “Environmental Law” shall mean any Law,
Environmental Permit, and other legally enforceable requirements applicable to
the Corporation Entities or the operation of their business in any way relating
to the protection of human health and safety (to the extent such health or
safety relate to exposure to Hazardous Materials), the environment and natural
resources (including, without limitation, any natural resource damages, any
generation, manufacture, processing, use, storage, treatment, disposal, release,
threatened release, discharge, or emission of Hazardous Materials into the
environment, and any exposure to Hazardous Materials), including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. App. § 1801 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the
Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), the Occupational Safety and Health Act (29 C.F.R. part
24 et seq.), and the Federal Insecticide, Fungicide, and Rodenticide Act (7
U.S.C. § 136 et seq.). “Environmental Permits” shall mean all permits,
approvals, identification numbers, registrations, consents, licenses,
exemptions, variances and authorizations required under or issued pursuant to
any applicable Environmental Law. “Equity Securities” shall mean any capital
stock of the Corporation (including the Common Stock and the Preferred Stock) or
any options, warrants or other securities that are directly or indirectly
convertible into, or exercisable or exchangeable for, any capital stock of the
Corporation (including the Common Stock and the Preferred Stock).



--------------------------------------------------------------------------------



 
[ex101psaseriesa008.jpg]
4 “ERISA” shall have the meaning set forth in Section 3.18(a). “ERISA Affiliate”
shall have the meaning set forth in Section 3.18(a). “Exchange Act” shall mean
the Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder. “FCPA” shall have the meaning set forth in Section 3.22.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date hereof. “Governmental Authority” shall mean, with
respect to a particular Person, any state, county, city and political
subdivision of the United States in which such Person or such Person’s Property
is located or which exercises valid jurisdiction over any such Person or such
Person’s Property, and any court, agency, department, commission, board, bureau
or instrumentality of any of them that exercises valid jurisdiction over any
such Person or such Person’s Property. Unless otherwise specified, all
references to Governmental Authority herein with respect to the Corporation
shall mean a Governmental Authority having jurisdiction over the Corporation,
its Subsidiaries or any of their respective Properties. “Hazardous Material”
shall mean any substance regulated by or as to which liability might arise under
any applicable Environmental Law including any: (a) chemical, product, material,
substance or waste defined as “hazardous substance”, “hazardous material”,
“hazardous waste”, “restricted hazardous waste”, “extremely hazardous waste”,
“solid waste”, “toxic waste”, “extremely hazardous substance”, “toxic
substance”, “toxic pollutant”, “contaminant”, “pollutant” or words of similar
meaning or import found in any applicable Environmental Law; (b) petroleum
hydrocarbons, petrochemical or petroleum products, petroleum substances, natural
gas and crude oil or any components, fractions or derivatives thereof; and (c)
asbestos containing materials, polychlorinated biphenyls, urea formaldehyde foam
insulation, or radon gas. “Indemnified Party” shall have the meaning set forth
in Section 6.03(b). “Indemnifying Party” shall have the meaning set forth in
Section 6.03(b). “Knowledge of the Corporation” shall mean the actual knowledge
of any of J. Thomas Wilson, Antoine Lafargue or C. Mark Brannum, in each case
after reasonable investigation. “Law” shall mean any applicable federal, state
or local order, writ, injunction, judgment, settlement, award, decree, statute,
law (including common law), rule or regulation. “Lien” shall mean any interest
in Property securing an obligation owed to, or a claim by, a Person other than
the owner of the Property, whether such interest is based on the common law,
statute or contract, and whether such obligation or claim is fixed or
contingent, and including the lien or security interest arising from a mortgage,
encumbrance, pledge, security agreement, conditional sale or trust receipt or a
lease, consignment or bailment for security purposes. For purposes of this
Agreement, a Person shall be deemed to be the owner of any Property that it has
acquired or holds subject to a conditional sale agreement, or leases under a



--------------------------------------------------------------------------------



 
[ex101psaseriesa009.jpg]
5 financing lease or other arrangement pursuant to which title to the Property
has been retained by or vested in some other Person in a transaction intended to
create a financing. “Material Adverse Effect” shall mean any material and
adverse effect on (a) the assets, liabilities, financial condition, business,
results of operations or affairs of the Corporation Entities, taken as a whole,
or (b) the ability of the Corporation to timely consummate the transactions
contemplated by any Transaction Document to which it is a party or perform its
obligations thereunder; provided, however, that any such material and adverse
effect resulting or arising from or relating to any change, development,
occurrence or event generally affecting the businesses or industries in which
the Corporation Entities operate in the United States shall not be considered
when determining whether a Material Adverse Effect has occurred or would
reasonably be expected to occur (except if such change, development, occurrence
or event disproportionately and adversely impacts the assets, liabilities,
financial condition, business, results of operations or affairs of the
Corporation Entities, taken as a whole, compared to that or those, as
applicable, of companies in the industry in which the Corporation Entities
operate in the United States). “Money Laundering Laws” shall have the meaning
set forth in Section 3.22. “NASDAQ” shall mean the NASDAQ Stock Market. “Oil and
Gas Interests” shall have the meaning set forth in Section 3.14. “Organizational
Documents” shall mean, collectively, the Corporation Organizational Documents
and the Corporation Entity Organizational Documents, each as amended to date.
“Permits” shall have the meaning set forth in Section 3.21. “Permitted Liens”
shall have the meaning set forth in Section 3.14. “Person” shall mean any
individual, corporation, general partnership, limited partnership, limited
liability partnership, joint venture, association, joint-stock company, trust,
limited liability company, unincorporated organization, Governmental Authority
or any agency or political subdivision thereof. “Preferred Stock” shall have the
meaning set forth in the recitals to this Agreement. “Property” or “Properties”
shall mean any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible (including intellectual property rights).
“Proposal” shall have the meaning set forth in Section 5.01(a). “Purchase Price”
shall mean $23,501,216.00. “Purchased Stock” shall have the meaning set forth in
the recitals to this Agreement. “Purchaser” shall have the meaning set forth in
the preamble to this Agreement.



--------------------------------------------------------------------------------



 
[ex101psaseriesa010.jpg]
6 “Purchaser Indemnified Liabilities” shall have the meaning set forth in
Section 6.02. “Purchaser Related Parties” shall have the meaning set forth in
Section 6.01. “Registration Rights Agreement” shall mean the Registration Rights
Agreement dated as of the Closing Date, by and between the Corporation and the
Purchaser, in the form attached hereto as Exhibit B. “Representatives” shall
mean, with respect to a specified Person, the officers, directors, managers,
employees, agents, counsel, accountants, investment bankers, and other
representatives of such Person and, when used with respect to the Purchaser,
also includes the Purchaser’s direct and indirect stockholders, partners,
members, subsidiaries, parent companies and other Affiliates. “Sales
Transaction” shall have the meaning set forth in Section 5.02(b). “SEC” shall
mean the United States Securities and Exchange Commission. “Securities” shall
have the meaning set forth in Section 5.02(a)(i). “Securities Act” shall mean
the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder. “Short Sales” shall mean all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non- U.S.
broker dealers or foreign regulated brokers. “Significant Event” shall mean the
entry by the Corporation into an agreement providing for a sale of all or
substantially all of the Corporation’s assets or a merger or other business
combination transaction that will result in the Corporation’s then current
Stockholders owning less than 50% of the outstanding Equity Securities of the
combined Person following such sale, merger or other business combination
transaction. “Standstill Termination Date” shall have the meaning set forth in
Section 5.02(a). “Stockholders” shall mean the holders of Common Stock.
“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity of which: (a) such Person or a Subsidiary of such Person is a general
partner or manager; (b) at least a majority of the outstanding equity interest
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity interest of any other
class or classes of such corporation or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more of its
Subsidiaries; or (c) any corporation or other entity as to which such Person
consolidates for accounting purposes.



--------------------------------------------------------------------------------



 
[ex101psaseriesa011.jpg]
7 “Third Party Claim” shall have the meaning set forth in Section 6.03(b).
“Transaction Documents” shall mean, collectively, this Agreement, the
Certificate of Designations and the Registration Rights Agreement. Section 1.02
Accounting Procedures and Interpretation. Unless otherwise specified in this
Agreement, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters under this Agreement shall be
made, and all financial statements and certificates and reports as to financial
matters required to be furnished to the Purchaser under this Agreement shall be
prepared, in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited financial statements, as permitted by Form 10-Q promulgated by
the SEC) and in compliance as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto. ARTICLE II AGREEMENT TO SELL AND PURCHASE Section 2.01
Sale and Purchase. Pursuant to the terms of this Agreement, at the Closing: (a)
the Corporation hereby agrees to issue and sell to the Purchaser, and the
Purchaser hereby agrees to purchase from the Corporation, the Purchased Stock;
and (b) as consideration for the issuance and sale of the Purchased Stock to the
Purchaser, the Purchaser hereby agrees to pay the Corporation the Purchase
Price. Section 2.02 Closing. Pursuant to the terms of this Agreement, the
consummation of the purchase and sale of the Purchased Stock hereunder (the
“Closing”) shall take place on the latest to occur of (a) May 15, 2013, (b) the
next Business Day following the fulfillment or waiver of the last condition in
Article VIII to be fulfilled or waived (other than those conditions in Article
VIII to be fulfilled on the Closing Date) or (c) such other date as may be
mutually agreed by the Corporation and the Purchaser (any such date, the
“Closing Date”). The Closing under this Agreement shall take place at the
offices of Vinson & Elkins L.L.P., 1001 Fannin, Houston, Texas 77002. The
parties to this Agreement agree that the Closing may occur via delivery of
electronic copies of the Transaction Documents and the closing deliverables
contemplated hereby and thereby. Unless otherwise provided herein, all
proceedings to be taken and all documents to be executed and delivered by all
parties to this Agreement at the Closing will be deemed to have been taken and
executed simultaneously, and no proceedings will be deemed to have been taken
nor documents executed or delivered until all have been taken. Section 2.03
Corporation Closing Deliverables. Upon the terms and subject to the conditions
of this Agreement, at or prior to the Closing, the Corporation shall deliver (or
cause to be delivered) to the Purchaser each of the following: (a) a certificate
or certificates (bearing the legend set forth in the Certificate of
Designations) representing the Purchased Stock and meeting the requirements of
the Corporation Organizational Documents, registered in such name(s) as the
Purchaser has designated (which shall be limited to Purchaser and its
Affiliates);



--------------------------------------------------------------------------------



 
[ex101psaseriesa012.jpg]
8 (b) a certificate of the Secretary or Assistant Secretary of the Corporation
dated as of the Closing Date, certifying as to and attaching: (i) the
Certificate of Incorporation, as filed with the Delaware Secretary of State,
(ii) the Bylaws, (iii) resolutions of the Board of Directors authorizing and
approving the Transaction Documents and the transactions contemplated thereby,
including (A) the issuance of the Purchased Stock to the Purchaser, (B) the
amendment of Article III, Section 1(a) of the Bylaws to clarify that the
Purchaser’s designees to the Board of Directors shall not be classified pursuant
to such section, and (C) the appointment of the Purchaser’s designees to the
Board of Directors as contemplated by the Certificate of Designations, in each
case as of the Closing, and (iv) the incumbency of the officers executing the
Transaction Documents; (c) copies of the certificate or articles of
incorporation, formation or organization or other similar organizational
document, as the case may be, and all amendments thereto, of each of the
Corporation Entities, certified by the Secretary of State or other similar
official of its jurisdiction of incorporation, formation or organization, each
dated as of a recent date; (d) certificates issued by the Secretary of State or
other similar official of the jurisdiction of incorporation, formation or
organization, as the case may be, of each of the Corporation Domestic Entities
evidencing that such Corporation Domestic Entity is validly in existence and in
good standing, each dated as of a recent date; (e) certificates issued by the
Secretary of State or other similar official in each of the jurisdictions listed
on Schedule 3.01 evidencing the qualification and good standing of each of the
Corporation Entities as a foreign limited liability company, foreign limited
partnership, foreign corporation or other foreign Person, as the case may be,
each dated as of a recent date to the extent available with respect to the
Corporation Foreign Entities; (f) the Certificate of Designations, which shall
have been duly executed by the Corporation and filed with the Delaware Secretary
of State; (g) the Registration Rights Agreement, which shall have been duly
executed by the Corporation; (h) a Director Indemnification Agreement in favor
of each of the Purchaser’s designees to the Board of Directors, which shall have
been duly executed by the Corporation; (i) a written opinion of outside counsel
for the Corporation in the form attached hereto as Exhibit D; and (j) an annual
budget for the Corporation and its Subsidiaries for the 2013 fiscal year,
together with a schedule detailing the anticipated use of proceeds of the
Purchase Price. Notwithstanding anything to the contrary contained in this
Agreement, in the event that the other conditions to the Corporation’s
obligation to consummate the transactions contemplated by this Agreement have
been fulfilled or waived pursuant to Section 8.02, the Corporation hereby agrees
to deliver or cause to be delivered, and not to unreasonably withhold or cause
to be withheld or to delay or cause to be delayed the delivery of, each of the
items contemplated by this Section 2.03.



--------------------------------------------------------------------------------



 
[ex101psaseriesa013.jpg]
9 Section 2.04 Purchaser Closing Deliverables. Upon the terms and subject to the
conditions of this Agreement, at or prior to the Closing, the Purchaser shall
deliver (or cause to be delivered) to the Corporation each of the following: (a)
the Purchase Price in immediately available funds; (b) the Registration Rights
Agreement, which shall have been duly executed by the Purchaser; and (c) a
Director Indemnification Agreement in favor of each of the Purchaser’s designees
to the Board of Directors, which shall have been duly executed by each such
designee. Notwithstanding anything to the contrary contained in this Agreement,
in the event that the other conditions to the Purchaser’s obligation to
consummate the transactions contemplated by this Agreement have been fulfilled
or waived pursuant to Section 8.01, the Purchaser hereby agrees to deliver or
cause to be delivered, and not to unreasonably withhold or cause to be withheld
or to delay or cause to be delayed the delivery of, each of the items
contemplated by this Section 2.04. ARTICLE III REPRESENTATIONS AND WARRANTIES OF
THE CORPORATION The Corporation represents and warrants to the Purchaser, on and
as of the date of this Agreement and as of the Closing Date, as follows: Section
3.01 Formation and Qualification. (a) Each of the Corporation Entities has been
duly incorporated, formed or otherwise organized, as the case may be, is validly
existing and is in good standing under the Laws of its jurisdiction of
incorporation, formation or organization. (b) Each of the Corporation Entities
is duly registered or qualified to do business and is in good standing as a
foreign entity in each jurisdiction in which its ownership or lease of property
or the conduct of its businesses requires such registration or qualification,
which jurisdictions are listed on Schedule 3.01, except where the failure to be
in good standing or to register or qualify, in each case as a foreign entity,
would not reasonably be expected to have a Material Adverse Effect, in each case
with respect to the Corporation Foreign Entities to the extent such concepts
apply under applicable Law. (c) Each of the Corporation Entities has all
requisite organizational power and authority necessary to own or lease its
Properties currently owned or leased and to conduct its business as currently
conducted. Section 3.02 Ownership of Subsidiaries. Schedule 3.02 sets forth a
true and complete list that accurately reflects all of the owners of the issued
and outstanding Equity Securities of each of the Corporation Entities other than
the Corporation and all such Equity Securities owned by each such owner. Such
Equity Securities have been duly authorized and validly issued and are fully
paid and non-assessable, were not issued in violation of, and are not subject
to, any



--------------------------------------------------------------------------------



 
[ex101psaseriesa014.jpg]
10 preemptive rights, rights of first refusal, rights of first offer, purchase
options, call options or other similar rights of any Person and are owned by the
respective owner thereof set forth on Schedule 3.02 free and clear of all Liens
and restrictions on transfer, in each case other than restrictions on transfer
that may be imposed by applicable Law or the Corporation Entity Organizational
Documents or as set forth on Schedule 3.02. No such Equity Securities have been
offered, issued, sold or transferred by the Corporation in violation of any
applicable Laws, including the Securities Act. There are no Equity Securities of
any of the Corporation Entities other than the Corporation issued or outstanding
other than as set forth on Schedule 3.02. Section 3.03 No Other Subsidiaries.
Other than the Equity Securities of the Corporation Entities other than the
Corporation, the Corporation does not own, directly or indirectly, any equity or
long-term debt securities of any other Person that, individually or in the
aggregate, would be deemed to be a “significant subsidiary” as such term is
defined in Rule 405 of the Securities Act. Section 3.04 Authorization;
Enforceability; Valid Issuance. (a) The Corporation has all requisite corporate
power and authority to issue and sell the Purchased Stock, in accordance with
and upon the terms and conditions set forth in the Transaction Documents, and no
further corporate consent or authorization is required. (b) The Transaction
Documents to which the Corporation is a party have been or will be duly
authorized and validly executed and delivered by the Corporation and, assuming
due authorization, execution and delivery by the Purchaser or its Affiliate, as
applicable (if either the Purchaser or its Affiliate is a party thereto),
constitute or will constitute valid and binding obligations of the Corporation;
provided that the enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law). (c) The Purchased Stock has been duly
authorized in accordance with the Corporation Organizational Documents and, when
issued and delivered against payment therefor in accordance with this Agreement,
will be validly issued, fully paid and non-assessable and will be free of any
and all Liens and restrictions on transfer, other than restrictions on transfer
that may be imposed by state or federal securities laws and the Transaction
Documents. The issuance of the Purchased Stock shall not give rise to any
preemptive rights, rights of first refusal, rights of first offer, purchase
options, call options or other similar rights of any Person. (d) Upon issuance
in accordance with this Agreement and the Corporation Organizational Documents,
the Conversion Stock will be duly authorized, validly issued, fully paid and
non-assessable and will be free of any and all Liens and restrictions on
transfer, other than restrictions on transfer that may be imposed by state or
federal securities laws and the Transaction Documents. The issuance of the
Conversion Stock shall not give rise to any preemptive rights, rights of first
refusal, rights of first offer, purchase options, call options or other similar
rights of any Person.



--------------------------------------------------------------------------------



 
[ex101psaseriesa015.jpg]
11 (e) The Corporation has made available to the Purchaser true and correct
copies of the Corporation Entity Organizational Documents as in effect on the
date hereof, and all such documents shall have been duly authorized, approved
and adopted under applicable Law. Section 3.05 No Preemptive Rights,
Registration Rights or Options. There are no preemptive rights, rights of first
refusal, rights of first offer, purchase options, call options or other similar
rights of any Person with respect to or, except as set forth on Schedule 3.05,
under applicable Law or under the Corporation Entity Organizational Documents,
any restriction upon the voting or transfer of any Equity Securities of any of
the Corporation Entities, except for options, stock appreciation rights, phantom
stock or similar awards granted pursuant to the Corporation’s employee benefit
or other compensation plans as such plans are described in the Corporation SEC
Documents. Except as contemplated by the Transaction Documents or as set forth
on Schedule 3.05, the Corporation Entities have not granted registration rights
for or relating to the registration of any Common Stock or any other securities
of the Corporation Entities. Schedule 3.05 sets forth a summary of certain
awards under the Corporation’s 2012 Omnibus Incentive Compensation Plan. Section
3.06 Capitalization. As of the date of this Agreement, (a) the issued and
outstanding Common Stock of the Corporation consists of 44,642,983 shares of
Common Stock and (b) the Corporation has issued and outstanding (i) currently
vested and exercisable options with an exercise or strike price less than $1.22
covering an aggregate of 174,729 shares of Common Stock on a “net exercise”
basis (such options in the aggregate having a weighted average exercise or
strike price of $1.11 per share) and (ii) restricted stock units covering an
aggregate of 75,000 shares of Common Stock, in each case pursuant to the
Corporation’s employee benefit or other compensation plans. Except as described
above or reflected in the Corporation’s SEC Documents as of the date of this
Agreement or as set forth on Schedule 3.06, there are no Equity Securities of
the Corporation issued or outstanding. All of the issued and outstanding shares
of Common Stock have been duly authorized and validly issued in accordance with
the Corporation Organizational Documents and are fully paid and non- assessable
and were not issued in violation of any preemptive rights, rights of first
refusal, rights of first offer, purchase options, call options or other similar
rights of any Person. Section 3.07 No Breach. None of the issuance and sale by
the Corporation of the Purchased Stock, the contemplated issuance of the
Conversion Stock pursuant to the Transaction Documents, the execution, delivery
and performance of the Transaction Documents or the consummation of any other
transaction contemplated hereby or thereby (a) conflicts or will conflict with
or constitutes or will constitute a violation of any of the Organizational
Documents, (b) requires or will require any consent, approval or notice under or
results in a breach or violation of, or constitutes or will constitute a default
(or an event that, with notice or lapse of time or both, would constitute such a
default) under, any Contract to which any of the Corporation Entities is a party
or by which any of them or any of their respective Properties may be bound
(other than conflicts, breaches, violations or defaults that have been waived or
cured), (c) violates or will violate any Law of any Governmental Authority or
(d) results or will result in the creation or imposition of any Lien, charge or
encumbrance upon any property or assets of any of the Corporation Entities,
except, in the cases of clauses (b), (c) and (d), for such consents, approvals,
notices, breaches, defaults, violations and Liens that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[ex101psaseriesa016.jpg]
12 Section 3.08 No Approvals. Except for (a) the approvals required by the SEC
in connection with any registration statement filed pursuant to the Registration
Rights Agreement and the resolution of any comments of the staff of the SEC on
the proxy statement relating to the Proposal, (b) filings or other public
disclosures regarding the Transaction Documents required under the Exchange Act
and applicable NASDAQ rules, (c) any notices, filings or approvals under
applicable state securities laws, (d) such consents that have been obtained
prior to the Closing and (e) such consents, approvals, authorizations or orders
that, if not obtained, would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, no consent, approval,
authorization or order of, or filing or registration with, any Governmental
Authority is required in connection with the issuance and sale by the
Corporation of the Purchased Stock, the contemplated issuance of the Conversion
Stock pursuant to the Transaction Documents, the execution, delivery and
performance of each of the Transaction Documents to which the Corporation is a
party or the consummation by the Corporation of the transactions contemplated by
the Transaction Documents. Section 3.09 No Default. None of the Corporation
Entities (a) is in violation of its applicable Organizational Documents, (b) is
in default (and no event has occurred which, with notice or lapse of time or
both, would constitute such a default) in the due performance or observance of
any term, covenant or condition contained in any Contract to which it is a party
or by which it is bound or to which any of its properties or assets is subject
or (c) is in violation of any Law of any Governmental Authority, except, in the
cases of clauses (b) and (c), for such defaults or violations that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the Knowledge of the Corporation, all third parties to any
Contract to which any of the Corporation Entities is a party or by which any of
them is bound or to which any of their properties or assets is subject are in
compliance with all terms, covenants and conditions contained in each such
Contract, except where the failure to be in compliance would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 3.10 Corporate Records. The minute books of each of the Corporation
Entities for the last three years have been made available to the Purchaser, and
such books (a) reflect all meetings and actions of the board of directors
(including each board committee) and stockholders (or analogous governing bodies
or interest holders) of each of the Corporation Entities during such period and
through the date of the latest meeting and action (except for redactions
relating to the process resulting in the negotiation of the Transaction
Documents), and (b) accurately in all material respects reflect all actions
taken at such meetings and other actions in such minutes (except for redactions
relating to the process resulting in the negotiation of the Transaction
Documents). Section 3.11 Corporation SEC Documents; Corporation Financial
Statements. (a) The Corporation has filed or furnished with the SEC all reports,
schedules, forms, statements and other documents (including exhibits and other
information incorporated therein) required to be filed or furnished by it under
the Exchange Act or the Securities Act since January 1, 2011 (all such
documents, collectively, the “Corporation SEC Documents”). The Corporation SEC
Documents, including any audited or unaudited financial statements and any notes
thereto or schedules included therein (the “Corporation Financial Statements”),
at the



--------------------------------------------------------------------------------



 
[ex101psaseriesa017.jpg]
13 time filed or furnished (except to the extent corrected by a subsequently
filed or furnished Corporation SEC Document filed or furnished prior to the date
hereof) (i) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein (in the light of the circumstances under which they
were made in the case of any prospectus) not misleading, (ii) complied in all
material respects with the applicable requirements of the Exchange Act and the
Securities Act, as applicable, (iii) complied as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the SEC with respect thereto, (iv) in the case of the
Corporation Financial Statements, were prepared in accordance with GAAP applied
on a consistent basis during the periods involved (except as may be indicated in
the notes thereto or, in the case of unaudited statements, as permitted by Form
10-Q promulgated by the SEC) and (v) in the case of the Corporation Financial
Statements, fairly present (subject in the case of unaudited statements to
normal, recurring and year-end audit adjustments) in all material respects the
financial condition, results of operations and cash flows of the Corporation and
its Subsidiaries as of the dates and for the periods indicated. Ehrhardt Keefe
Steiner & Hottman PC and Deloitte & Touche LLP are independent registered public
accounting firms with respect to the Corporation and have not resigned or been
dismissed as independent registered public accountants of the Corporation as a
result of or in connection with any disagreement with the Corporation on any
matter of accounting principles or practices, financial statement disclosure or
auditing scope or procedures. (b) To the Knowledge of the Corporation, Ehrhardt
Keefe Steiner & Hottman PC and Deloitte & Touche LLP are in compliance with the
applicable requirements relating to the qualification of accountants under Rule
2-01 of Regulation S-X. Except as disclosed in the Corporation SEC Documents or
as set forth on Schedule 3.11(b), since January 1, 2011, (i) the Corporation has
not been advised of (A) any significant deficiency or material weakness in the
design or operation of internal controls that could adversely affect the
Corporation’s internal controls or (B) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Corporation’s internal controls, and (ii) there have been no changes in internal
controls or in other factors that could materially affect internal controls,
including any corrective actions with regard to any significant deficiency or
material weakness. (c) The Corporation has made available to the Purchaser
copies of all issued auditors’ reports and any accounting management letters
received since January 1, 2011, in each case to the extent relating to the
business of the Corporation Entities and the operation thereof. Except as set
forth on Schedule 3.11(c), since January 1, 2011, none of the Corporation
Entities nor, to the Knowledge of the Corporation, any director, officer,
employee, auditor, accountant or representative of any of the Corporation
Entities has received any complaint, allegation, assertion or claim, in each
case believed by an officer of the Corporation to be significant and based on
reasonably specific allegations, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Corporation Entities or their respective internal accounting controls, including
any such complaint, allegation, assertion or claim that any Corporation Entity
has engaged in questionable accounting or auditing practices. Section 3.12 Books
and Records; Sarbanes-Oxley Compliance. Each of the Corporation Entities (i)
makes and keeps materially accurate books and records and (ii) maintains and has
maintained during all periods in which doing so has been required under



--------------------------------------------------------------------------------



 
[ex101psaseriesa018.jpg]
14 applicable Law internal control over financial reporting (as defined in Rule
13a-15 under the Exchange Act) and a system of internal accounting controls
designed to provide reasonable assurance that (A) transactions are executed in
accordance with management’s general or specific authorizations, (B)
transactions are recorded as necessary to permit preparation of the
Corporation's consolidated financial statements in conformity with GAAP and to
maintain accountability for its assets, (C) access to the Corporation Entities’
assets is permitted only in accordance with management’s general or specific
authorization and (D) the recorded accountability for the Corporation Entities’
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences, and management has concluded
that such controls are effective as disclosed in the Corporation SEC Documents.
To the Knowledge of the Corporation, there are not any failures with respect to
such internal accounting controls that are material or that would be required to
be disclosed pursuant to any applicable Law. The Corporation has established and
maintains disclosure controls and procedures (as such term is defined in Rule
13a-15 under the Exchange Act), such disclosure controls and procedures are
designed to ensure that the information required to be disclosed by the
Corporation in the reports it files or submits under the Exchange Act is
accumulated and communicated to management of the Corporation, including its
principal executive officers and principal financial officers, as appropriate,
to allow timely decisions regarding required disclosure to be made and
management has concluded that such controls and procedures are effective, as
disclosed in the Corporation SEC Documents, in alerting the Corporation in a
timely manner to material information required to be disclosed in the
Corporation’s reports filed with the SEC. To the Knowledge of the Corporation,
each of the Corporation and its directors or officers, in their capacities as
such, have complied in all material respects with the provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith. Section 3.13 No Material Adverse Change. Except as
described in the Corporation SEC Documents, since January 1, 2011, there has not
been (a) any material adverse change, or any development involving a prospective
material adverse change, in the business, Properties, management, financial
condition or results of operations of the Corporation Entities, taken as a
whole, (b) any transaction that is material to the Corporation Entities, taken
as a whole, (c) any obligation or liability, direct or contingent (including any
off-balance sheet obligations), incurred by any of the Corporation Entities that
is material to the Corporation Entities, taken as a whole, (d) any change in any
equity securities or outstanding indebtedness of any of the Corporation Entities
that is material to the Corporation Entities, taken as a whole or (e) any
dividend or distribution of any kind declared, paid or made on or in respect of
any equity securities of the Corporation Entities, except for dividends or
distributions made or paid to the Corporation Entities. Section 3.14 Title to
Real Property. Each of the Corporation Entities has good and marketable title to
all Property described in the Corporation SEC Documents as currently owned by
such Corporation Entity, free and clear of all Liens except (A) as described,
and subject to the limitations contained, in the Corporation SEC Documents, (B)
such as do not materially affect the value of such Properties, taken as a whole,
(C) such as do not materially interfere with the use of such Properties, taken
as a whole as they have been used in the past and are proposed to be used in the
future as described in the Corporation SEC Documents, or (D) Liens arising from
the terms of the leases and other instruments creating such title or interest
(collectively, the



--------------------------------------------------------------------------------



 
[ex101psaseriesa019.jpg]
15 “Permitted Liens”); provided that with respect to any real property and
buildings held under lease by any of the Corporation Entities, such real
property and buildings are held under valid and subsisting and enforceable
leases with such exceptions as do not materially interfere with the use of the
Properties of the Corporation Entities, taken as a whole as they have been used
in the past as described in the Corporation SEC Documents and are proposed to be
used in the future as described in the Corporation SEC Documents. The foregoing
representations shall not be deemed to apply to oil and gas leasehold interests
(or equivalent interests in oil and gas properties under applicable laws of
Australia and the United Kingdom) (the “Oil and Gas Interests”). Notwithstanding
the foregoing, the Corporation Entities have record title to all of the Oil and
Gas Interests evaluated to generate the most recent reserve reports included in
the Corporation SEC Documents and free and clear of all Liens, other than
Permitted Liens. Section 3.15 Reserve Engineers; Reserve Estimates. Allen &
Crouch Petroleum Engineers, Inc. (“Allen & Crouch”), who issued a report with
respect to the Corporation Entities’ oil and natural gas reserves at July 18,
2012, has represented to the Corporation that it is, and to the Knowledge of the
Corporation is, an independent petroleum engineer with respect to the
Corporation. The oil and gas reserve estimates of the Corporation Entities
included in the Corporation’s most recently-filed Form 10-K, as amended, have
been prepared by independent reserve engineers in accordance with SEC
guidelines, and the Corporation has no reason to believe that such estimates do
not fairly reflect the oil and gas reserves of the Corporation Entities as of
the dates indicated as defined under SEC rules. Other than normal production of
the reserves and intervening market commodity price fluctuations, and except as
set forth on Schedule 3.15, the Corporation is not aware of any facts or
circumstances that would result in a material adverse change in the aggregate
net reserves, or the aggregate present value of future net cash flows therefrom,
as described in the Corporation’s most recently-filed Form 10-K, as amended.
Section 3.16 Insurance. The Corporation Entities maintain insurance covering
their respective Properties, operations, personnel and businesses against such
losses and risks and in such amounts as is customary for companies engaged in
similar businesses in similar industries. In all material respects, such
insurance is in full force and effect, there has been no written notice of any
cancellation or any threatened cancellation of any material policy with respect
to such insurance, and a Corporation Entity is a named insured or loss payee, as
applicable, under each such policy. There are no material claims by any
Corporation Entity pending under any of such policies or bonds as to which
coverage has been questioned, denied or disputed by the underwriters of such
policies or bonds. Section 3.17 Litigation. Except as set forth on Schedule
3.17, there are no material actions, suits, claims, investigations or
proceedings pending or, to the Knowledge of the Corporation, threatened, to
which any of the Corporation Entities is or would be a party or of which any of
their respective Properties is or would be subject at law or in equity, before
or by any Governmental Authority, or before or by any self-regulatory
organization or other non- governmental regulatory authority (including NASDAQ).
Section 3.18 Employee Matters.



--------------------------------------------------------------------------------



 
[ex101psaseriesa020.jpg]
16 (a) Schedule 3.18 sets forth a true, accurate and complete list of each plan,
agreement, contract, trust or other arrangement that provides for any
termination payment (whether of severance pay or otherwise), accelerated vesting
or payment, forgiveness of indebtedness, distribution, increase in compensation,
payments or benefits or obligation to fund benefits with respect to any current
or former employee or director of any of the Corporation Entities upon a change
of control. Except as set forth on Schedule 3.18, the execution and delivery of
the Transaction Documents, and performance of the transactions contemplated
thereby, will not trigger any such provision. None of the Corporation Entities
or any of their respective ERISA Affiliates has or, to the Knowledge of the
Corporation, could reasonably be expected to have any direct or indirect
liability under Title IV of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”). As used in the preceding sentence, the term “ERISA
Affiliate” means, with respect to any entity, any entity, trade or business that
is a member of a group described in Section 414(b), (c), (m) or (o) of the Code,
or Section 4001(b)(1) of ERISA that includes the first entity, or that is a
member of the same “controlled group” as the first entity pursuant to Section
4001(a)(14) of ERISA. (b) Except as set forth on Schedule 3.18, no labor dispute
with the employees of any of the Corporation Entities exists or, to the
Knowledge of the Corporation, is imminent. Section 3.19 Tax Returns. Each of the
Corporation Entities has filed (or has obtained extensions with respect to) all
material federal, state and local income and franchise tax returns and all
non-U.S. tax returns required to be filed, which returns are correct and
complete in all material respects, and has timely paid all taxes due, whether or
not associated with such a return, other than those that are being contested in
good faith and for which adequate reserves have been established in accordance
with GAAP. There are no Liens on any assets of the Corporation Entities that
arose in connection with any failure (or alleged failure) to pay any tax. The
Corporation has not constituted either a “distributing corporation” or a
“controlled corporation” in a distribution of stock intended to qualify for
tax-free treatment under Section 355 of the Code, in the two years prior to the
date of this Agreement or in a distribution that could otherwise constitute part
of a “plan” or “series of related transactions” (within the meaning of Section
355(e) of the Code) in conjunction with the transactions contemplated by this
Agreement. Section 3.20 Environmental Compliance. Except as set forth on
Schedule 3.20, the Corporation Entities (a) are in compliance in all material
respects with any and all Environmental Laws, (b) have received all
Environmental Permits required of them under applicable Environmental Laws to
conduct their respective businesses as they are currently being conducted, (c)
are in compliance in all material respects with all terms and conditions of any
such Environmental Permits, (d) since January 1, 2011, have not received any
notice from or been the subject of any suit, proceeding, investigation, claim or
action by any Governmental Authority or other third party that would reasonably
be expected to result in any material liability to or obligation of the
Corporation Entities alleging or asserting any violation of Environmental Law or
any liability under Environmental Law, which notice, suit, proceeding,
investigation, claim or action has not been resolved to the satisfaction of the
party giving or asserting it and (e) do not, to the Knowledge of the
Corporation, have any material liability in connection with the release into the
environment of any Hazardous Material.



--------------------------------------------------------------------------------



 
[ex101psaseriesa021.jpg]
17 Section 3.21 Permits. Other than any Environmental Permits, each of the
Corporation Entities has such permits, consents, licenses, franchises,
certificates and authorizations of governmental or regulatory authorities
(“Permits”) as are necessary to own its Properties and to conduct its business
in the manner described in the Corporation SEC Documents, subject to such
qualifications as may be set forth therein and except for (a) such Permits that,
if not obtained, would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and (b) Permits to be obtained in
connection with oil and gas development activities in the ordinary course of the
Corporation’s business. Except as set forth on Schedule 3.21, each of the
Corporation Entities has fulfilled and performed all its material obligations
with respect to such Permits which are or will be due to have been fulfilled and
performed by such date and no event has occurred that would prevent the Permits
from being renewed or reissued or which allows, or after notice or lapse of time
would allow, revocation or termination thereof or results in any impairment of
the rights of the holder of any such Permit, except for such non-renewals, non-
issues, revocations, terminations and impairments that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Except as set forth on Schedule 3.21, none of such Permits contains any
restriction that is not customary in the oil and gas industry and is materially
burdensome to the Corporation Entities considered as a whole. Section 3.22
Foreign Corrupt Practices Act; Money Laundering. None of the Corporation
Entities, and, to the Knowledge of the Corporation, no director, officer, agent,
employee or other Person acting on behalf of the Corporation Entities, has taken
any action, directly or indirectly, that would result in a violation by such
Persons of the FCPA (as defined below), including, without limitation, making
use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA and to the Knowledge of the Corporation, the Corporation Entities have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith. “FCPA” shall
mean Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder. The operations of the Corporation Entities are and have
been conducted at all times in compliance in all material respects with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Authority (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Corporation Entities
with respect to the Money Laundering Laws is pending or, to the Knowledge of the
Corporation, threatened. Section 3.23 NASDAQ Listing. The Common Stock is listed
on NASDAQ, and the Corporation has not received any notice of delisting except
as set forth on Schedule 3.23. The issuance and sale of the Purchased Stock does
not and the issuance of Conversion Stock will not contravene NASDAQ rules and
regulations.



--------------------------------------------------------------------------------



 
[ex101psaseriesa022.jpg]
18 Section 3.24 Related Party Transactions. Except as set forth on Schedule
3.24, to the Knowledge of the Corporation, no relationship, direct or indirect,
exists between or among the Corporation Entities on the one hand, and the
directors, officers, stockholders, customers or suppliers of the Corporation
Entities, on the other hand, that is required to be disclosed in the Corporation
SEC Documents and is not so described. Section 3.25 Business Combinations. The
Corporation has taken all necessary action to cause Section 203 of the Delaware
General Corporation Law to not apply to the transactions contemplated by the
Transaction Documents, including the issuance and sale of the Purchased Stock.
Section 3.26 Investment Company. None of the Corporation Entities is now, or
after the sale of the Purchased Stock to be sold by the Corporation to the
Purchaser hereunder will be, an “investment company” or a company “controlled
by” an “investment company” within the meaning of the Investment Company Act of
1940, as amended. Section 3.27 Certain Fees. Except as set forth on Schedule
3.27, no fees or commissions are or will be payable by the Corporation to
brokers, finders or investment bankers with respect to the sale of the Purchased
Stock or the consummation of the transactions contemplated by the Transaction
Documents. The Corporation agrees that it will indemnify and hold harmless the
Purchaser from and against any and all claims, demands or liabilities for
broker’s, finder’s, placement or other similar fees or commissions incurred by
the Corporation or alleged to have been incurred by the Corporation in
connection with the sale of the Purchased Stock or the consummation of the
transactions contemplated by the Transaction Documents. Section 3.28 Form S-3
Eligibility. The Corporation is eligible and qualifies to use Form S-3
promulgated under the Securities Act for secondary offerings. Section 3.29
Private Placement. Assuming the accuracy of the representations and warranties
set forth in Article IV, the offer and sale of the Purchased Stock to the
Purchaser as contemplated herein is exempt from the registration requirements of
the Securities Act. Section 3.30 Required Stock Vote. The majority of the total
votes cast by the holders of Common Stock (with the exception of the Purchased
Stock and the Conversion Stock, which are not entitled to vote according to the
rules of NASDAQ) is the only approval required to approve the Proposal. Section
3.31 Exclusivity of Representations. The representations and warranties made by
the Corporation in the Transaction Documents are the exclusive representations
and warranties made by the Corporation. The Corporation hereby disclaims any
other express or implied representations or warranties. ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER The Purchaser hereby represents
and warrants to the Corporation with respect to itself, on and as of the date of
this Agreement and as of the Closing Date, as follows:



--------------------------------------------------------------------------------



 
[ex101psaseriesa023.jpg]
19 Section 4.01 Existence. The Purchaser has been duly formed, is validly
existing and is in good standing under the Laws of the State of Delaware. The
Purchaser has all requisite organizational power and authority necessary to own
its Properties currently owned and to conduct its business as currently
conducted. Section 4.02 Authorization; Enforceability. (a) The Purchaser has all
requisite organizational power and authority to purchase the Purchased Stock, in
accordance with and upon the terms and conditions set forth in the Transaction
Documents, and no further organizational consent or authorization is required.
(b) The Transaction Documents to which the Purchaser is a party have been or
will be duly authorized and validly executed and delivered by the Purchaser and,
assuming due authorization, execution and delivery by the Corporation,
constitute or will constitute valid and binding obligations of the Purchaser;
provided that the enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law). Section 4.03 No Breach. The execution, delivery
and performance of the Transaction Documents and the consummation by the
Purchaser of the transactions contemplated thereby does not and will not (a)
conflict with or constitute a violation of the organizational documents of the
Purchaser, (b) require any consent, approval or notice under or result in a
breach or violation of, or constitute a default (or an event that, with notice
or lapse of time or both, would constitute such a default) under, any material
agreement to which the Purchaser is a party or by which the Purchaser or any of
its Properties may be bound (other than conflicts, breaches, violations or
defaults that have been waived or cured) or (c) violate any Law of any
Governmental Authority, except, in the case of clauses (b) and (c), for such
consents, approvals, notices, breaches, defaults and violations that would not,
individually or in the aggregate, reasonably be expected to prevent the
consummation of the transactions contemplated by the Transaction Documents.
Section 4.04 Certain Fees. No fees or commissions are or will be payable by the
Purchaser to brokers, finders or investment bankers with respect to the purchase
of any of the Purchased Stock or the consummation of the transactions
contemplated by the Transaction Documents. The Purchaser agrees that it will
indemnify and hold harmless the Corporation from and against any and all claims,
demands or liabilities for broker’s, finder’s, placement or other similar fees
or commissions incurred by the Purchaser or alleged to have been incurred by the
Purchaser in connection with the purchase of the Purchased Stock or the
consummation of the transactions contemplated by the Transaction Documents.
Section 4.05 Unregistered Securities. (a) Accredited Investor Status;
Sophisticated Purchaser. The Purchaser is an “accredited investor” within the
meaning of Rule 501 under the Securities Act and is able to bear the risk of its
investment in the Purchased Stock and the Conversion Stock. The Purchaser has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the purchase of the Purchased
Stock and the Conversion Stock.



--------------------------------------------------------------------------------



 
[ex101psaseriesa024.jpg]
20 (b) Information. The Purchaser or its Representatives have been furnished
with materials relating to the business, finances and operations of the
Corporation and relating to the offer and sale of the Purchased Stock and
Conversion Stock that have been requested by the Purchaser. The Purchaser or its
Representatives has been afforded the opportunity to ask questions of the
Corporation or its Representatives. Neither such inquiries nor any other due
diligence investigations conducted at any time by the Purchaser or its
Representatives shall modify, amend or affect the Purchaser’s right (i) to rely
on the Corporation’s representations and warranties contained in Article III or
(ii) to indemnification or any other remedy based on, or with respect to the
accuracy or inaccuracy of, or compliance with, the representations, warranties,
covenants and agreements in this Agreement. The Purchaser understands and
acknowledges that its purchase of the Purchased Stock involves a high degree of
risk and uncertainty. The Purchaser has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its investment in the Purchased Stock. (c) Cooperation. The
Purchaser shall cooperate reasonably with the Corporation to provide any
information required to be included in the Corporation’s securities filings. (d)
Purchaser Representation. The Purchaser is purchasing the Purchased Stock for
its own account and not with a view to distribution in violation of any
securities laws. The Purchaser understands and acknowledges that there is no
public trading market for the Purchased Stock and that none is expected to
develop. The Purchaser has been advised and understands and acknowledges that
neither the Purchased Stock nor the Conversion Stock have been registered under
the Securities Act or under the “blue sky” laws of any jurisdiction and may be
resold only if registered pursuant to the provisions of the Securities Act (or
if eligible, pursuant to the provisions of Rule 144 promulgated under the
Securities Act or pursuant to another available exemption from the registration
requirements of the Securities Act) and any applicable state laws. The Purchaser
has been advised of and is aware of the provisions of Rule 144 promulgated under
the Securities Act. (e) Legends. The Purchaser understands and acknowledges
that, until such time as the Purchased Stock and Conversion Stock have been
registered pursuant to the provisions of the Securities Act, or the Purchased
Stock and Conversion Stock are eligible for resale pursuant to Rule 144
promulgated under the Securities Act without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the
Purchased Stock and Conversion Stock will bear the restrictive legend
contemplated by the Certificate of Designations. (f) Reliance Upon the
Purchaser’s Representations and Warranties. The Purchaser understands and
acknowledges that the Purchased Stock is being offered and sold in reliance on a
transactional exemption from the registration requirements of federal and state
securities laws, and that the Corporation and Davis Graham & Stubbs LLP, outside
counsel for the Corporation, are relying in part upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the Purchaser set forth in this Agreement in (i) concluding that the issuance
and sale of the Purchased Stock is a “private offering” and, as such, is exempt
from the registration requirements of the Securities Act, and (ii) determining
the



--------------------------------------------------------------------------------



 
[ex101psaseriesa025.jpg]
21 applicability of such exemptions with respect to the Purchaser’s purchase of
the Purchased Stock. Section 4.06 Short Selling. The Purchaser represents and
warrants that it (a) has not, nor has any person acting on behalf of or pursuant
to an understanding with the Purchaser, entered into any Short Sales of the
Common Stock owned by it between the time it first began discussions with the
Corporation about the transactions contemplated by this Agreement and the date
hereof and (b) will not, nor will any person acting on behalf of or pursuant to
an understanding with the Purchaser, enter into any Short Sales of the Common
Stock owned by it from and after the date hereof until such time as it no longer
holds any shares of Preferred Stock. Section 4.07 Exclusivity of
Representations. The representations and warranties made by the Purchaser in the
Transaction Documents are the exclusive representations and warranties made by
the Purchaser. The Purchaser hereby disclaims any other express or implied
representations or warranties. ARTICLE V COVENANTS Section 5.01 Stockholder Vote
with Respect to Conversion. (a) As soon as practicable, but in no event later
than 90 days after the Closing Date, the Corporation shall, in accordance with
applicable Law and the Corporation Organizational Documents, take all action
necessary to convene a meeting of its Stockholders (other than any holder of
shares of Common Stock issued upon conversion of any shares of Preferred Stock,
including Preferred Stock that may be paid as PIK Dividends (as that term is
defined in the Certificate of Designations) for the purpose of considering and
voting upon (i) the full voting power with respect to all shares of Preferred
Stock notwithstanding the limitation set forth in Section 4(a)(ii) of the
Certificate of Designations and (ii) the full convertibility of all shares of
Preferred Stock (including PIK Dividends) into shares of Common Stock
notwithstanding the limitation set forth in Section 7(b) of the Certificate of
Designations, in each case in accordance with NASDAQ Listing Rule 5635 (the
“Proposal”). Subject to fiduciary duties under applicable Law, the Board of
Directors shall, in connection with such meeting, recommend approval of the
Proposal and shall take all other lawful action to solicit the approval of the
Proposal by the Stockholders (other than any holder of shares of Common Stock
issued upon conversion of any shares of Preferred Stock), except that the
Corporation may, but shall not be required to, hire any proxy solicitation firm
in connection with such meeting. (b) (i) If the Proposal is not approved by the
Stockholders (other than any holder of shares of Common Stock issued upon
conversion of any shares of Preferred Stock) at the special meeting contemplated
by Section 5.01(a), then the Corporation shall be obligated to include the
Proposal to be voted upon at the next annual meeting of such Stockholders
following the Closing Date, (ii) if the Proposal is not approved by the
Stockholders (other than any holder of shares of Common Stock issued upon
conversion of any shares of Preferred Stock) at the annual meeting contemplated
by clause (i), then the Corporation shall be obligated to convene a meeting of
the Stockholders (other than any holder of shares of Common Stock issued upon
conversion of any shares of Preferred Stock) to vote upon the Proposal no later
than 180 days after such annual



--------------------------------------------------------------------------------



 
[ex101psaseriesa026.jpg]
22 meeting and (iii) if the Proposal is not approved by the Stockholders (other
than any holder of shares of Common Stock issued upon conversion of any shares
of Preferred Stock) at the special meeting contemplated by clause (ii), then the
Corporation shall be obligated to include the Proposal to be voted upon at the
next annual meeting of its Stockholders following such second interim meeting
and, in each case the Board of Directors shall again be obligated to take the
actions set forth in Section 5.01(a) with respect to such meeting. Section 5.02
Standstill Obligation. (a) For a period beginning on the date hereof and ending
on the second anniversary of the date hereof (the “Standstill Termination
Date”), without the prior written consent of the Corporation, the Purchaser
agrees that it shall not, nor shall it permit any of its Affiliates to, nor
shall the Purchaser agree, advise, assist, provide information or provide
financing to others, or permit its Affiliates to agree, advise, assist, provide
information or provide financing to others, to, individually or collectively,
directly or indirectly: (i) acquire or offer to acquire or agree to acquire from
any Person, directly or indirectly, by purchase or merger, through the
acquisition of control of another Person, by joining a partnership, limited
partnership or other “group” (within the meaning of Section 13(d)(3) of the
Exchange Act) or otherwise, beneficial ownership of any Equity Securities of the
Corporation, or direct or indirect rights (including convertible securities) or
options to acquire such beneficial ownership (collectively, the “Securities”)
(or otherwise act in concert with respect to any such Securities with any Person
that so acquires, offers to acquire or agrees to acquire); provided, however,
that no such acquisition, offer to acquire or agreement to acquire shall be
deemed to occur solely due to: (A) the issuance of the Purchased Stock
(including the issuance of any Conversion Stock underlying the Purchased Stock),
(B) a stock split, reverse stock split, reclassification, reorganization or
other transaction by the Corporation affecting any class of the outstanding
Equity Securities of the Corporation generally or (C) a dividend of stock or
other pro rata distribution by the Corporation to holders of its outstanding
Equity Securities; (ii) make, or in any way participate in, directly or
indirectly, any “solicitation” of “proxies” to vote (as such terms are used in
the Regulation 14A promulgated under the Exchange Act), become a “participant”
in, or encourage, support or aid any other Person to become a “participant” in
any “election contest” (as such terms are defined in Rule 14a-11 promulgated
under the Exchange Act) or initiate, propose or otherwise solicit Stockholders
of the Corporation for the approval of any Stockholder proposals, in each case
with respect to the Corporation; (iii) form, join, in any way participate in, or
encourage the formation of, a “group” (within the meaning of Section 13(d)(3) of
the Exchange Act) with respect to any voting securities of the Corporation; (iv)
deposit any securities of the Corporation into a voting trust, or subject any
securities of the Corporation to any agreement or arrangement with respect to
the voting of such securities, or other agreement or arrangement having similar
effect;



--------------------------------------------------------------------------------



 
[ex101psaseriesa027.jpg]
23 (v) alone or in concert with others, seek, or encourage, support or aid any
effort, to influence or control the management, Board of Directors, business,
policies, affairs or actions of the Corporation; or (vi) request the Corporation
(or any directors, officers, employees or agents of the Corporation), directly
or indirectly to amend, waive or modify any provision of this Section 5.02. The
foregoing provisions of this Section 5.02(a) shall not apply to the Purchaser
with respect to a Significant Event after the Corporation enters into a
definitive agreement that results in the occurrence of the Significant Event.
Subject to fiduciary duties under applicable Law, the foregoing provisions of
Section 5.02(a)(v) shall not apply to any person who is a director of the
Corporation acting in his capacity as a director of the Corporation in the
ordinary course and within the process of the Board of Directors. (b) If, prior
to the Standstill Termination Date, the Corporation or its Affiliates (other
than the Purchaser or any of its Affiliates) conduct a process with two or more
potential bidders relating to a sale of all or substantially all of the
Corporation’s assets or a merger or other business combination transaction
involving the Corporation that would reasonably be expected to result in the
Corporation’s then current Stockholders owning less than 50% of the outstanding
Equity Securities of the combined Person following such sale, merger or other
business combination transaction (each, a “Sales Transaction”), then the
Corporation agrees that it shall provide the Purchaser with an invitation to
bid, using substantially the same invitation to bid sent to other potential
bidders in such process, and shall provide to the Purchaser substantially the
same information relating to the Corporation Entities that the Corporation
provided in such process to such other potential bidders, subject to a
confidentiality agreement acceptable to the Corporation containing
confidentiality restrictions no more restrictive in the aggregate than those in
the confidentiality agreement entered into by any other potential bidder in
connection with such process, and the restrictions set forth in Section 5.02(a)
shall not apply to any process or transaction described in this Section 5.02(b)
for the limited purpose of allowing the Purchaser to bid, negotiate and, with
the approval and recommendation of the Board of Directors, complete a Sales
Transaction as contemplated by this paragraph. If the Corporation elects not to
pursue a Sales Transaction with the Purchaser following the process described in
this Section 5.02(b), then the restrictions in Section 5.02(a) shall continue to
apply to the Purchaser. (c) Notwithstanding anything to the contrary in this
Section 5.02, prior to the Standstill Termination Date, at the Corporation’s
request, the Purchaser shall be permitted to provide strategic advice to the
Corporation from time to time. Section 5.03 Section 16(b) Matters. The
Corporation shall take, or shall have taken, such commercially reasonable
actions as may be advisable in order to cause the payment of interest in kind,
if any, under the Certificate of Designations to be exempt under Section 16(b)
of the Exchange Act to the extent practicable. Section 5.04 Further Assurances;
NASDAQ Listing. From time to time prior to and after the Closing Date, without
further consideration, the Corporation and the Purchaser shall use their
commercially reasonable efforts to take, or cause to be taken, all actions
necessary or



--------------------------------------------------------------------------------



 
[ex101psaseriesa028.jpg]
24 appropriate to consummate the transactions contemplated by the Transaction
Documents. Without limiting the foregoing, the Corporation shall (a) file with
NASDAQ the proper form or other notification and required supporting
documentation, and provide to NASDAQ any other requested information, related to
the Conversion Stock and (b) ensure that the issuance of the Preferred Stock and
Conversion Stock is in compliance with applicable NASDAQ rules and regulations.
If the Corporation applies to have its Common Stock or other securities traded
on any principal stock exchange or market other than NASDAQ, it shall include in
such application the Conversion Stock and will take such other action as is
necessary to cause such Conversion Stock to be so listed. ARTICLE VI
INDEMNIFICATION, COSTS AND EXPENSES Section 6.01 Indemnification by the
Corporation. Subject to Section 6.04, the Corporation agrees to indemnify the
Purchaser and its Representatives (collectively, the “Purchaser Related
Parties”) from, and hold each of them harmless against, any and all losses,
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all reasonable costs,
losses, liabilities, damages or expenses of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel and all other
reasonable expenses incurred in connection with investigating, defending or
preparing to defend any such matter, but excluding costs of investigating any
matter initiated by the Purchaser Related Parties where such investigation is
undertaken without a reasonable and good faith belief that a Corporation
Indemnified Liability exists), whether or not involving a Third Party Claim, as
a result of, arising out of or related to any of the following (collectively,
the “Corporation Indemnified Liabilities”): (a) the failure of any of the
representations or warranties made by the Corporation contained herein to be
true and correct (disregarding any references to “material”, “materially”,
“material respects”, “Material Adverse Effect” and all other similar materiality
qualifications therein, except for any such references or qualifications set
forth in Section 3.13); or (b) the breach of any of the covenants or obligations
of the Corporation contained herein; provided that in the case of the
immediately preceding clause (a), such claim for indemnification relating to a
breach of any representation or warranty is made prior to the expiration of such
representation or warranty; provided, however, that for purposes of determining
when an indemnification claim has been made, the date upon which a Purchaser
Related Party shall have given notice (stating in reasonable detail the basis of
the claim for indemnification) to the Corporation shall constitute the date upon
which such claim has been made; and provided, further, that in no event shall
the Corporation be required to make payments in respect of Corporation
Indemnified Liabilities that exceed in the aggregate the Purchase Price. Section
6.02 Indemnification by the Purchaser. Subject to Section 6.04, the Purchaser
agrees to indemnify the Corporation and its Representatives (collectively, the
“Corporation Related Parties”) from, and hold each of them harmless against, any
and all losses, actions, suits, proceedings (including any investigations,
litigation or inquiries), demands and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
reasonable costs, losses, liabilities, damages or expenses of any kind or nature
whatsoever (including the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter, but



--------------------------------------------------------------------------------



 
[ex101psaseriesa029.jpg]
25 excluding costs of investigating any matter initiated by the Corporation
Related Parties where such investigation is undertaken without a reasonable and
good faith belief that a Purchaser Indemnified Liability exists), whether or not
involving a Third Party Claim, as a result of, arising out of or related to any
of the following (collectively, the “Purchaser Indemnified Liabilities”): (a)
the failure of any of the representations or warranties made by the Purchaser
contained herein to be true and correct (disregarding any references to
“material”, “materially”, “material respects” and all other similar materiality
qualifications therein); or (b) the breach of any of the covenants or
obligations of the Purchaser contained herein; provided that in the case of the
immediately preceding clause (a), such claim for indemnification relating to a
breach of any representation or warranty is made prior to the expiration of such
representation or warranty; provided, however, that for purposes of determining
when an indemnification claim has been made, the date upon which a Corporation
Related Party shall have given notice (stating in reasonable detail the basis of
the claim for indemnification) to the Purchaser shall constitute the date upon
which such claim has been made; and provided, further, that in no event shall
the Purchaser be required to make payments in respect of Purchaser Indemnified
Liabilities that exceed in the aggregate the Purchase Price. Section 6.03
Indemnification Procedure. (a) A claim for indemnification for any matter not
involving a Third Party Claim may be asserted by notice to the party from whom
indemnification is sought; provided, however, that failure to so notify the
indemnifying party shall not preclude the indemnified party from any
indemnification that it may claim in accordance with this Article VI, except as
otherwise provided in Sections 6.01 and 6.02 and except to the extent that the
Indemnifying Party is materially prejudiced by such failure. (b) Promptly after
any Corporation Related Party or Purchaser Related Party (each, an “Indemnified
Party”) has received notice of any indemnifiable claim hereunder, or the
commencement of any action, suit or proceeding by a third Person, which the
Indemnified Party believes in good faith is an indemnifiable claim under this
Agreement (each, a “Third Party Claim”), the Indemnified Party shall give the
indemnitor hereunder (each, an “Indemnifying Party”) written notice of such
Third Party Claim but failure to so notify the Indemnifying Party will not
relieve the Indemnifying Party from any liability it may have to such
Indemnified Party hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure. Such notice shall state the nature and
the basis of such Third Party Claim to the extent then known. The Indemnifying
Party shall have the right to defend and settle, at its own expense and by its
own counsel, any such matter as long as the Indemnifying Party pursues the same
diligently and in good faith. If the Indemnifying Party undertakes to defend or
settle such Third Party Claim, it shall promptly, and in no event later than
five (5) days, notify the Indemnified Party of its intention to do so, and the
Indemnified Party shall cooperate with the Indemnifying Party and its counsel in
all commercially reasonable respects in the defense thereof and/or the
settlement thereof. Such cooperation shall include, but shall not be limited to,
furnishing the Indemnifying Party with any books, records and other information
reasonably requested by the Indemnifying Party and in the Indemnified Party’s
possession or control. Such cooperation of the Indemnified Party shall be at the
cost of the Indemnifying Party. After the Indemnifying Party has notified the
Indemnified Party of its intention to undertake to defend or settle any such
asserted liability, and for so long as the Indemnifying Party diligently pursues
such defense, the



--------------------------------------------------------------------------------



 
[ex101psaseriesa030.jpg]
26 Indemnifying Party shall not be liable for any additional legal expenses
incurred by the Indemnified Party in connection with any defense or settlement
of such asserted liability; provided, however, that the Indemnified Party shall
be entitled (i) at its expense, to participate in the defense of such asserted
liability and the negotiations of the settlement thereof and (ii) if (A) the
Indemnifying Party has, within fifteen (15) Business Days of when the
Indemnified Party provides written notice of a Third Party Claim, failed (y) to
assume the defense or settlement of such Third Party Claim and employ counsel
and (z) notify the Indemnified Party of such assumption, or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such
settlement or legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
expenses related to such participation to be reimbursed by the Indemnifying
Party as incurred. Notwithstanding any other provision of this Agreement, the
Indemnifying Party shall not settle any indemnified claim without the consent of
the Indemnified Party, which consent shall not be unreasonably delayed, withheld
or denied, unless the settlement thereof imposes no liability or obligation on,
and includes a complete release from liability of, and does not contain any
admission of wrongdoing by, the Indemnified Party. Section 6.04 Limits on
Indemnification. (a) Notwithstanding anything to the contrary contained in
Section 6.01 or Section 6.02, in no event shall any amount be recovered from the
Corporation pursuant to Section 6.01(a) for any Corporation Indemnified
Liabilities or the Purchaser pursuant to Section 6.02(a) for any Purchaser
Indemnified Liabilities, as applicable, in each case until (i) the individual
amount of any Corporation Indemnified Liability or Purchaser Indemnified
Liability, as applicable, exceeds $25,000 (the “De Minimis Amount”) and (ii) the
aggregate amount of Corporation Indemnified Liabilities or Purchaser Indemnified
Liabilities, as applicable, that exceed the De Minimis Amount exceeds $350,000
(the “Basket”), at which time the Corporation or the Purchaser, as applicable,
will be liable with respect to each Corporation Indemnified Liability or
Purchaser Indemnified Liability, as applicable, that exceeds the De Minimis
Amount, regardless of the Basket; provided, however, that the Corporation’s
liability for any such Corporation Indemnified Liability shall not be limited as
set forth in this Section 6.04(a) if such Corporation Indemnified Liability
relates to a breach of any representation or warranty contained in Sections
3.01(a) and (c), Sections 3.02 through 3.06 (inclusive), 3.26, 3.27 or 3.30. (b)
Except as otherwise provided in Section 6.04(c) and except with respect to any
claim arising out of actual fraud or criminal conduct on the part of the
Corporation or the Purchaser, from and after the Closing, indemnification under
Sections 6.01 or 6.02, as applicable, shall be the sole and exclusive remedy
available to any Purchaser Related Party or any Corporation Related Party, as
applicable, for any claims arising out of or based upon the matters set forth in
this Agreement and the transactions contemplated hereby, and neither shall any
Purchaser Related Party seek relief against any Corporation Related Party other
than



--------------------------------------------------------------------------------



 
[ex101psaseriesa031.jpg]
27 pursuant to Section 6.01 nor shall any Corporation Related Party seek relief
against any Purchaser Related Party other than pursuant to Section 6.02. (c)
Each of the parties to this Agreement acknowledges and agrees that the other
party would be damaged irreparably in the event that any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the parties to this Agreement
agrees that the other party shall be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and the terms and provisions of this Agreement in any action
instituted in any court of the United States or any State thereof having
jurisdiction over the parties to this Agreement and the matter, in addition to
any other remedy to which they may be entitled, at law or in equity. Section
6.05 Tax Matters. All indemnification payments under this Article VI shall be
adjustments to the Purchase Price, except as otherwise required by applicable
Law. ARTICLE VII MISCELLANEOUS Section 7.01 Fees and Expenses. In the amounts
specified on Schedule 7.01 and simultaneously with the Closing, the Corporation
shall pay out of the proceeds received from the consummation of the transactions
contemplated by this Agreement the reasonable out-of-pocket fees and expenses
incurred by the Purchaser in connection with the transactions contemplated by
the Transaction Documents, including without limitation, legal, accounting,
advisory and other reasonable out-of-pocket fees and expenses. Section 7.02
Interpretation. Article, Section, Exhibit, Annex and Schedule references in this
Agreement are references to the corresponding Article, Section, Exhibit, Annex
and Schedule to this Agreement, unless otherwise specified. All Exhibits,
Annexes and Schedules to this Agreement are hereby incorporated and made a part
hereof as if set forth in full herein and are an integral part of this
Agreement. All references to instruments, documents, Contracts and agreements
are references to such instruments, documents, Contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including, without
limitation,” and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it.
Whenever the Corporation has an obligation under the Transaction Documents, the
expense of complying with that obligation shall be an expense of the Corporation
unless otherwise specified. Any reference in this Agreement to “$” shall mean
U.S. dollars. Whenever any determination, consent or approval is to be made or
given by the Purchaser, such action shall be in the Purchaser’s sole discretion,
unless otherwise specified in this Agreement. If any provision in the
Transaction Documents is held to be illegal, invalid, not binding or
unenforceable, (a) such provision shall be fully severable and the Transaction
Documents shall be construed and enforced as if such illegal, invalid, not
binding or unenforceable provision had never comprised a part of the Transaction
Documents, and the remaining provisions shall remain in full force and effect
and (b) the parties to this Agreement shall negotiate in good faith to modify
the Transaction Documents so as to effect the original intent of such parties as
closely as possible in an acceptable manner in order that the transactions



--------------------------------------------------------------------------------



 
[ex101psaseriesa032.jpg]
28 contemplated hereby are consummated as originally contemplated to the
greatest extent possible. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
the Transaction Documents, the date that is the reference date in calculating
such period shall be excluded. If the last day of such period is a non-Business
Day, the period in question shall end on the next succeeding Business Day. Any
words imparting the singular number only shall include the plural and vice
versa. The words such as “herein”, “hereinafter”, “hereof” and “hereunder” refer
to this Agreement as a whole and not merely to a subdivision in which such words
appear unless the context otherwise requires. The provision of a Table of
Contents, the division of this Agreement into Articles, Sections, Exhibits,
Annexes and Schedules and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement. Section 7.03 Survival of Provisions.
The representations and warranties set forth in Sections 3.01(a) and (c), 3.02,
3.03, 3.04, 3.05, 3.06, 3.26, 3.27, 3.30, 4.01, 4.02, 4.04 and 4.05 hereunder
shall survive the execution and delivery of this Agreement indefinitely, the
representations and warranties set forth in Sections 3.19, 3.20 and 3.22 shall
survive until the date that is 90 days after the expiration of any applicable
statute of limitation regardless of any investigation made by or on behalf of
the Purchaser, and the other representations and warranties set forth herein
shall survive for a period of eighteen (18) months following the Closing Date
regardless of any investigation made by or on behalf of the Corporation or the
Purchaser. The covenants made in this Agreement or any other Transaction
Document shall survive the Closing and remain operative and in full force and
effect regardless of acceptance of any of the Purchased Stock and payment
therefor and repayment, conversion or repurchase thereof. Regardless of any
purported general termination of this Agreement, the provisions of Article VI
and all indemnification rights and obligations of the Corporation and the
Purchaser thereunder, and this Article VII shall remain operative and in full
force and effect as between the Corporation and the Purchaser, unless the
Corporation and the Purchaser execute a writing that expressly (with specific
references to the applicable Section or subsection of this Agreement) terminates
such rights and obligations as between the Corporation and the Purchaser.
Section 7.04 No Waiver; Modifications in Writing. (a) Delay. No failure or delay
on the part of any party in exercising any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to a party at law or in equity or otherwise. (b) Specific Waiver.
Except as otherwise provided herein, no amendment, waiver, consent, modification
or termination of any provision of this Agreement or any other Transaction
Document shall be effective unless signed by each of the parties to this
Agreement affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
this Agreement or any other Transaction Document, any waiver of any provision of
this Agreement or any other Transaction Document and any consent to any
departure by any party from the terms of any provision of this Agreement or any
other Transaction Document shall be effective only in the specific instance and
for the specific purpose for which made or given. Except where notice is
specifically required by this Agreement, no



--------------------------------------------------------------------------------



 
[ex101psaseriesa033.jpg]
29 notice to or demand on any party in any case shall entitle such party to any
other or further notice or demand in similar or other circumstances. Any
investigation by or on behalf of any party shall not be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein. Section 7.05 Binding Effect;
Assignment. (a) Binding Effect. This Agreement shall be binding upon the
Corporation, the Purchaser and their respective successors and permitted
assigns. Except as expressly provided in this Agreement, this Agreement shall
not be construed so as to confer any right or benefit upon any Person other than
the parties to this Agreement and their respective successors and permitted
assigns. (b) Assignment of Rights. The Purchaser’s rights and obligations
hereunder (including the right to seek indemnification) may be transferred or
assigned in whole or in part by the Purchaser to any Affiliate of the Purchaser
without the consent of the Corporation. Upon any such permitted transfer or
assignment, references in this Agreement to the Purchaser (as they apply to the
transferor or assignor, as the case may be) shall thereafter apply to such
transferee or assignee of the Purchaser unless the context otherwise requires.
Without the written consent of the Corporation, which consent shall not be
unreasonably withheld, no portion of the rights and obligations of the Purchaser
under this Agreement may be assigned or transferred by the Purchaser or such a
transferee of Purchased Stock to a Person that is not an Affiliate of the
Purchaser. No portion of the rights and obligations of the Corporation under
this Agreement may be transferred or assigned without the prior written consent
of the Purchaser, which consent shall not be unreasonably withheld. Any
assignment or transfer in violation of the foregoing provisions of this Section
7.05(b) shall be void. Section 7.06 Communications. All notices and demands
provided for hereunder shall be in writing and shall be given by hand delivery,
email, registered or certified mail, return receipt requested, regular mail or
air courier guaranteeing overnight delivery to the following addresses: (a) If
to the Purchaser, to: One Stone Energy Partners, L.P. 720 Fifth Avenue, 10th
Floor New York, New York 10019 Attention: Robert Israel Email: ri@1stone-llc.com
with a copy to: Vinson & Elkins LLP 1001 Fannin, Suite 2500 Houston, Texas 77002
Attention: Alan Beck Email: abeck@velaw.com



--------------------------------------------------------------------------------



 
[ex101psaseriesa034.jpg]
30 (b) If to the Corporation, to: Magellan Petroleum Corporation 1775 Sherman
Street, Suite 1950 Denver, Colorado 80203 Attention: Mark Brannum Email:
mbrannum@magellanpetroleum.com with a copy to: Davis Graham & Stubbs LLP 1550
17th Street, Suite 500 Denver, Colorado 80202 Attention: John Elofson Email:
john.elofson@dgslaw.com or to such other address as the Corporation or the
Purchaser may designate in writing. All notices and communications shall be
deemed to have been duly given: (w) at the time delivered by hand, if personally
delivered; (x) when notice is sent to the sender that the recipient has read the
message, if sent by email; (y) upon actual receipt if sent by registered or
certified mail, return receipt requested, or regular mail, if mailed; and (z)
upon actual receipt when delivered to an air courier guaranteeing overnight
delivery. Section 7.07 Entire Agreement. This Agreement, the other Transaction
Documents and the other agreements and documents referred to herein are intended
by the parties to this Agreement as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of such parties in respect of the subject matter contained herein
and therein. There are no restrictions, promises, warranties or undertakings,
other than those set forth or referred to herein or the other Transaction
Documents with respect to the rights granted by the Corporation or any of its
Affiliates or the Purchaser or any of their Affiliates set forth herein or
therein. This Agreement, the other Transaction Documents and the other
agreements and documents referred to herein or therein supersede all prior
agreements and understandings between such parties with respect to such subject
matter. Section 7.08 Governing Law; Submission to Jurisdiction. This Agreement,
and all claims or causes of action (whether in contract or tort) that may be
based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance of this Agreement (including any claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement), will be construed in accordance
with and governed by the laws of the State of New York without regard to
principles of conflicts of laws. Any action against any party relating to the
foregoing shall be brought in any federal or state court of competent
jurisdiction located in New York, New York, and the parties to this Agreement
hereby irrevocably submit to the non-exclusive jurisdiction of any federal or
state court located in New York, New York over any such action. The parties to
this Agreement hereby irrevocably waive, to the fullest extent permitted by
applicable Law, any objection that they may now or hereafter have to the laying
of venue of any such dispute brought in such court



--------------------------------------------------------------------------------



 
[ex101psaseriesa035.jpg]
31 or any defense of inconvenient forum for the maintenance of such dispute.
Each of the parties to this Agreement agrees that a judgment in any such dispute
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law. Section 7.09 Waiver of Jury Trial. THE PARTIES TO THIS
AGREEMENT EACH HEREBY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR (b) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY. Section 7.10 Execution in Counterparts. This Agreement may be
executed in any number of counterparts, each of which, when so executed and
delivered, shall be deemed to be an original and all of which, taken together,
shall constitute one and the same agreement. ARTICLE VIII CLOSING CONDITIONS
Section 8.01 Conditions to the Purchaser’s Obligations at Closing. The
obligation of the Purchaser to consummate the transactions contemplated by this
Agreement is subject to the fulfillment (or, to the extent permitted by
applicable Law, waiver by the Purchaser) on or before the Closing of each of the
following conditions (any of which may, to the extent permitted by applicable
Law, be waived in writing by the Purchaser, in whole or in part): (a) the
representations and warranties of the Corporation contained in Sections 3.01(a)
and (c), Sections 3.02 through 3.06 (inclusive), 3.26, 3.27 and 3.30 shall be
true and correct on and as of the date of this Agreement and as of the Closing
Date in all but de minimis respects (disregarding any references to “material”,
“materially”, “material respects”, “Material Adverse Effect” and all other
similar materiality qualifications therein); provided, however, that the text of
any representation or warranty that refers to a specific date (including the
date of this Agreement) shall be deemed to continue to refer to such date; (b)
the other representations and warranties of the Corporation contained in Article
III shall be true and correct on and as of the date of this Agreement and as of
the Closing Date, except where the failure of such representations and
warranties to be so true and correct would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect
(disregarding any references to “material”, “materially”, “material respects”,
“Material Adverse Effect” and all other similar materiality qualifications
therein, except for any such



--------------------------------------------------------------------------------



 
[ex101psaseriesa036.jpg]
32 references or qualifications set forth in Section 3.13); provided, however,
that the text of any representation or warranty that refers to a specific date
(including the date of this Agreement) shall be deemed to continue to refer to
such date; (c) the Corporation shall have performed and complied in all material
respects with all agreements, obligations, and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing; (d) the Corporation shall have delivered to the Purchaser all
Transaction Documents, certificates, instruments and other deliverable items
required to be delivered pursuant to Section 2.03; (e) (i) no order, writ,
injunction, judgment, settlement, award or decree (whether preliminary or
permanent) issued by a court of competent jurisdiction restraining or
prohibiting the consummation of the transactions contemplated by this Agreement
or the other Transaction Documents (brought by any Person that is not an
Affiliate of the Purchaser) shall be in effect; (ii) no action, suit, claim,
investigation or proceeding shall have been instituted or threatened by any
Governmental Authority that would reasonably be expected to restrain or prohibit
the consummation of the transactions contemplated by this Agreement or the other
Transaction Documents; and (iii) no Law shall have been promulgated or enacted
by any Governmental Authority that would prevent or make illegal the
consummation of the transactions contemplated by this Agreement or the other
Transaction Documents; (f) (i) the Corporation shall have provided appropriate
and timely notice of the transactions contemplated by the Transaction Documents,
including the potential issuance of the Conversion Stock pursuant to NASDAQ
Listing Rule 5250(e)(2), and, in connection therewith, shall have timely
provided any and all information requested by the staff of the NASDAQ Listing
Qualifications Department and (ii) NASDAQ shall not have issued a Public
Reprimand Letter, a Delisting Determination or any other objection or citation
with respect to the transactions contemplated by the Transaction Documents,
including the potential issuance of the Conversion Stock pursuant to NASDAQ
Listing Rule 5250(e)(2), within any applicable notice period in respect thereof;
and (g) the number of individuals constituting the Board of Directors
immediately prior to the Closing shall be no greater than six (6). Section 8.02
Conditions to the Corporation’s Obligations at Closing. The obligation of the
Corporation to consummate the transactions contemplated by this Agreement is
subject to the fulfillment (or, to the extent permitted by applicable Law,
waiver by the Corporation) on or before the Closing of each of the following
conditions (any of which may, to the extent permitted by applicable Law, be
waived in writing by the Corporation, in whole or in part): (a) the
representations and warranties of the Purchaser contained in Article IV shall be
true and correct as of the Closing Date, except where the failure of such
representations and warranties to be so true and correct would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the ability of the Purchaser to perform its obligations hereunder (disregarding
any references to “material”, “materially”, “material



--------------------------------------------------------------------------------



 
[ex101psaseriesa037.jpg]
33 respects” and all other similar materiality qualifications therein);
provided, however, that the text of any representation or warranty that refers
to a specific date (including the date of this Agreement) shall be deemed to
continue to refer to such date; (b) the Purchaser shall have performed and
complied in all material respects with all agreements, obligations, and
conditions contained in this Agreement that are required to be performed or
complied with by it on or before the Closing; (c) the Purchaser shall have
delivered to the Corporation all Transaction Documents, certificates,
instruments and other deliverable items required to be delivered pursuant to
Section 2.04; and (d) (i) no order, writ, injunction, judgment, settlement,
award or decree (whether preliminary or permanent) issued by a court of
competent jurisdiction restraining or prohibiting the consummation of the
transactions contemplated by this Agreement or the other Transaction Documents
(brought by any Person that is not an Affiliate of the Corporation) shall be in
effect; (ii) no action, suit, claim, investigation or proceeding shall have been
instituted or threatened by any Governmental Authority that would reasonably be
expected to restrain or prohibit the consummation of the transactions
contemplated by this Agreement or the other Transaction Documents; and (iii) no
Law shall have been promulgated or enacted by any Governmental Authority that
would prevent or make illegal the consummation of the transactions contemplated
by this Agreement or the other Transaction Documents. ARTICLE IX TERMINATION
Section 9.01 Termination of the Agreement Prior to Closing. This Agreement may
be terminated at any time prior to the Closing: (a) by either the Corporation or
the Purchaser if the Closing shall not have occurred by May 31, 2013 through no
fault of the party seeking to terminate; or (b) by the mutual written consent of
the Corporation and the Purchaser. Section 9.02 Effect of Termination Prior to
Closing. In the event of termination of this Agreement as provided in Section
9.01, this Agreement shall forthwith become void and there shall be no liability
on the part of either party hereto; provided, however, that nothing herein shall
relieve any party from liability for any willful and material breach of this
Agreement. [Signature page follows.]



--------------------------------------------------------------------------------



 
[ex101psaseriesa038.jpg]




--------------------------------------------------------------------------------



 
[ex101psaseriesa039.jpg]




--------------------------------------------------------------------------------



 